   5:20-cv-02483-JMC-SVH           Date Filed 11/19/20       Entry Number 25        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Gary Phillips,                      )
                                    )                 Civil Action No.: 5:20-cr-02483-JMC
                     Plaintiff,     )
                                    )                                ORDER
             v.                     )
                                    )
Bimbo Bakeries USA, Inc.,           )
                                    )
                     Defendant.     )
___________________________________ )

       Plaintiff filed this employment discrimination action pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. 2000e, et. seq. following his termination from his

position as Maintenance Lead Mechanic for Defendant due to an alleged safety violation of

Plaintiff. (ECF No. 1-1.) This matter is before the court for review of the Magistrate Judge’s Report

and Recommendation (“Report”) (ECF No. 13), filed on August 18, 2020, recommending that the

court deny in part and grant in part Defendant Bimbo Bakeries USA, Inc.’s Motion to Dismiss

(ECF No. 4), allow Plaintiff Gary Phillips’ claim for Title VII discrimination to proceed, and

dismiss Plaintiff’s promissory estoppel claim with prejudice.

         According to Plaintiff’s Complaint, following his alleged safety violation, supervisor Bill

Blanford informed Plaintiff that the repercussions taken against him were merely “politics” and

“about this, black and white” while pointing at his skin. (ECF No. 1-1 at 5 ¶¶ 13-14.) In addition

to his Title VII claim for employment discrimination, Plaintiff alleges a claim for promissory

estoppel, relying on a conversation where Onika Brown from human resources “confirmed”

Plaintiff’s story and told him he had “nothing to worry about.” (Id. at ¶ 16.)

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a



                                                 1
   5:20-cv-02483-JMC-SVH           Date Filed 11/19/20       Entry Number 25        Page 2 of 3




recommendation to this court, which has no presumptive weight. See Mathews v. Weber, 423 U.S.

261, 270-71 (1976). The responsibility to make a final determination remains with this court. Id.

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 13 at 12.)

Neither of the parties filed objections to the Report. In the absence of objections to the Magistrate

Judge’s Report, this court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence

of a timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond, 416 F.3d at 315 (quoting Fed. R. Civ. P. 72 advisory committee’s

note). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal from the judgment of the district court based upon such

recommendation. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 13) and the

findings therein, DENIES Defendant’s Motion to Dismiss Plaintiff’s claim for Title VII

discrimination, and GRANTS Defendant’s Motion to Dismiss Plaintiff’s claim for promissory

estoppel with prejudice (ECF No. 4).




                                                 2
  5:20-cv-02483-JMC-SVH    Date Filed 11/19/20   Entry Number 25      Page 3 of 3




      IT IS SO ORDERED.




                                                   United States District Judge
November 19, 2020
Columbia, South Carolina




                                      3
